To compel respondent to grant a motion to quash service.
Denied October 29, 1891, with costs.
Trover was commenced against relators and one Hancock. Hancock was sheriff and Collins was a deputy sheriff under him. Before service plaintiff' discontinued as to Hancock, and one Nelson, a deputy under Hancock, served process upon relators. Eelators contended that the discontinuance followed the service upon them; that the sheriff was at that time a party to the suit, and that Act No. 30, Laws of 1887, does not apply, where the sheriff is a party to the suit.